DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 18-24 are rejected under 35 U.S.C. 103 as being unpatentable over Abe et al. (5,578,598; cited on IDS filed Oct. 16, 2019) in view of Coyne et al. (US 2007/0065547; cited on IDS filed Oct. 16, 2019).
Abe et al. teach an antimicrobial polyelectrolyte complex of a polycation that is quaternized polyallylamine and a polyanion (e.g. alginate) (Abstract; col. 31 line 30; Table 12).  
Regarding the ratios in claims 18 and 20, Abe et al. teach the ratio of cationic sites in the cationic polymer to anionic sites in the anionic polymer of 0.25 to 4.0 (claim 1), and teach that the polymers are combined to provide a charge balance ranging from -6 to +6 (col. 18 lines 36-41).  They do not specifically teach a weight ratio of the two polymers.    
However, where Abe et al. teach the polyanion (e.g., alginate) and the polycation (e.g., quaternized polyallylamine) to provide a charge balance of -4 (Table 12), and also teach that the concentration of the anionic and cationic polymers may be “easily adjusted” to provide the desired charge balance (col. 18 lines 36-59), it would have been obvious to have provided the polyanion and polycation in a weight ratio falling within the claimed range with the reasonable expectation that a suitable complex would have been provided.  This would have required no more than routine experimentation, as Abe et al. teach that the concentrations are easily adjusted, and would have been expected to continue to provide a suitable polyelectrolyte complex.
Abe et al. do not teach the polyelectrolyte complex comprising an additional antimicrobial compound.
Coyne et al. teach a processed edible product comprising an antimicrobial compound encapsulated in materials that include a polycation and polyanion (Abstract; [0098]).
Therefore, where Coyne et al. teach polyanions and polycations to be used in combination as encapsulating agent for an antimicrobial, and where Abe et al. teach the same polyanions and polycations to be used to provide an antimicrobial polyelectrolyte complex, it would have been obvious to have provided a composition comprising at least one antimicrobial compound in combination with a polyelectrolyte complex of a polyanion and a polycation in order to provide the predictable result of antimicrobial complex.  Where both the polyelectrolyte complex of Abe et al. and the compounds of Coyne et al. are known to have antimicrobial properties, to have combined them to provide an antimicrobial composition would have required no more than routine experimentation. Further, "It is prima facie obvious to combine two compositions each of which is taught by the prior art to be useful for the same purpose, in order to form a third composition to be used for the very same purpose.... [T]he idea of combining them flows logically from their having been individually taught in the prior art." In re Kerkhoven, 626 F.2d 846, 850, 205 USPQ 1069, 1072 (CCPA 1980). MPEP § 2144.06 (I).
Regarding claim 19, Abe et al. teach chondroitin as a polyanion according to their invention (e.g., Table 11).  Therefore, it would have been obvious to have provided the polyelectrolyte complex with polyallylamine as the polycation and chondroitin as the polyanion as both of these compounds are taught by Abe et al.
Regarding claims 21 and 22, Coyne et al. teach the polyene fungicide natamycin as the antimicrobial compound preferred for use in their invention [0052].
Regarding claim 23 to the composition as a suspension, where Abe et al. teach that their complex is obtained as a gelatinous precipitate from the reaction, and may subsequently be used in the form of a suspended liquid (col. 18 line 59-col. 19 line 8), the complex of Abe et al. is considered to be a suspension to meet the instant claims.
Regarding claim 24, Abe et al. teach applying their composition on carriers that are forestry products (col. 19 lines 48-49), and Coyne et al. teach applying their compositions on foodstuffs [0034].  Therefore, it would have been obvious to have applied the composition comprising the antimicrobial compound and polyelectrolyte complex to products as claimed as such applications are taught by the prior art.

Claims 18-22 and 24 are rejected under 35 U.S.C. 103 as being unpatentable over Wen et al. (US 2011/0038921).
Regarding claims 18 and 20, Wen et al. teach a composition comprising a “biodegradable scaffold” and an antimicrobial compound [0011-0012].  The scaffold comprises a polyanion and polyallylamine as a polycation [0016, 0018].  Wen et al. teach the polyallylamine and polyanion in solution at 1 mg/ml with a variety of deposition times to form the scaffolding [0164].  Therefore, while Wen et al. do not specifically teach a composition present in weight ratios as claimed, where Wen et al. do teach using a 1 mg/ml solution of both the polycation and polyanion, it would have been obvious to have provided the polyanion and polycation in a weight ratio falling within the claimed range with the reasonable expectation that a suitable complex would have been provided.  This would have required no more than routine experimentation, as one would have been able to utilize the solutions in concentrations taught by Wen et al., and would have been expected to continue to provide a suitable polyelectrolyte complex.
Regarding claim 19, Wen et al. teach chondroitin sulphates as a polyanion according to their invention [0053].  Therefore, it would have been obvious to have utilized chondroitin sulfate as the polyanion as Wen et al teach combinations of chondroitin sulfate and polyallylamine hydrochloride as part of their invention. 
Regarding claims 21 and 22, Wen et al. teach natamycin as an antimicrobial agent for inclusion in their composition [0062].
Regarding claim 24, where the composition of Wen et al. is taught to be part of a scaffolding that is applied to lesions, as well as part of a kit [0023, 0025-0026, 0112], Wen et al. are considered to teach a method of applying the composition of claim 18 to pharmaceutical products.

Double Patenting

The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 18-24 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-9 and 18-22 of U.S. Patent No. 10,342,228 in view of Abe et al. (5,578,598).  Both the instant claims and the patented claims are to a composition comprising a polyelectrolyte complex of a polyanion and a polycation, where the complex further comprises an antimicrobial compound that can be a fungicide, and where the polyanion is lignosulfonate.  The instant claims and patented claims are also to a method of applying the composition comprising the polyelectrolyte complex to a food or feed.  The ratio of polyanion: polycation in the patented claims renders obvious the claimed ratio.  The patented claims recite the polycation is chitosan, but are silent as to the polycation being polyallylamine.  Abe et al. teach polyallylamine and chitosan as cationic polymers known to be used interchangeably in polyelectrolyte complexes (Table 10).  Therefore, where the patented claims are to the polycation as chitosan, it would have been obvious to have replaced the chitosan with polyallylamine as taught by Abe et al. and arrive at the pending claims.  

Claims 18-24 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-7 and 10-14 of U.S. Patent No. 9,635,855 in view of Abe et al. (5,578,598). Both the instant claims and the patented claims are to a composition comprising a polyelectrolyte complex of a polyanion and a polycation, where the complex further comprises an antimicrobial compound that can be a fungicide, and where the polyanion is lignosulfonate.  The instant claims and patented claims are also to a method of applying the composition comprising the polyelectrolyte complex to a food or feed.  The ratio of polyanion: polycation in the patented claims renders obvious the claimed ratio.  The patented claims recite the polycation is chitosan, but are silent as to the polycation being polyallylamine.  Abe et al. teach polyallylamine and chitosan as cationic polymers known to be used interchangeably in polyelectrolyte complexes (Table 10).  Therefore, where the patented claims are to the polycation as chitosan, it would have been obvious to have replaced the chitosan with polyallylamine as taught by Abe et al. and arrive at the pending claims.  

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to NIKKI H. DEES whose telephone number is (571)270-3435. The examiner can normally be reached M-F 9-3:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amber Orlando can be reached on 571-270-3149. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





Nikki H. Dees
/Nikki H. Dees/Primary Examiner, Art Unit 1791